Citation Nr: 0327682	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which denied 
service connection for PTSD, tinnitus, bilateral hearing loss 
and a low back disorder.  

For reasons that will be set forth below, the issues, other 
than entitlement to service connection for a low back 
disability, will be addressed in the remand section following 
the decision.  

The Board also notes that in the veteran's April 2000 notice 
of disagreement, indicated that he was seeking 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's current low back disability had its onset 
in service.  


CONCLUSION OF LAW

The veteran's current low back disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.156, 3.159, 
3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, VA has met its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
assembled evidence substantiates and supports allowance of 
the veteran's claim, which the Board grants herein.  
Therefore, no additional evidence is necessary, and there is 
no need for further notice regarding the respective 
responsibilities of the veteran and VA for obtaining 
evidence.  

Factual Background

On service entrance examination in December 1967, no 
abnormalities of the spine or musculoskeletal system were 
clinically shown.  The veteran was seen on several occasions 
during service complaining of low back pain.  An October 1969 
record notes that he complained of back soreness with sharp 
pains on bending over.  A history of a motor vehicle accident 
one year prior was reported.  A January 1970 record reflects 
that the veteran had low back pain of one-year's duration.  
The diagnosis was lumbosacral back strain.  No deformity of 
the lumbar vertebrae was shown on radiological examination.  
On service separation examination in February 1970, the spine 
and musculoskeletal system were clinically normal.  

VA medical records dated from April 1999 to June 1999 
essentially show that the veteran was seen for complaints of 
low back pain.  An April 1999 record reflects a diagnoses 
which include low back pain.  In a May 1999 psychiatric 
record, the examiner noted that the veteran had chronic back 
pain which was related to a fall down the hatch of a boat 
during active military service.  A June 1999 record notes 
lower extremity pain which was likely secondary to lumbar 
radiculopathy.  

On VA examination conducted in September 1999, the veteran 
related that he fell through a hatch on board ship during 
active duty.  He stated that since that time, he has had low 
back discomfort which gradually increased in severity and 
frequency over time.  The veteran reported some radicular 
qualities associated with his back pain such as bilateral 
lower extremity numbness and tingling.  The diagnosis was 
positive osteoarthritis X-ray study of the lumbosacral spine 
with some positive radicular symptoms.  

VA medical records dated from April 2000 to March 2001 show 
treatment for a variety of disorders including low back pain.  
A September 2000 VA radiology report reflects a diagnostic 
impression of central disc bulge at L4-L5.  An October 2000 
record notes a diagnosis of low back pain with radiculopathy.  
A January 2001 treatment note shows that the veteran was seen 
with complaints of severe arthritis pain in the back.  The 
diagnosis included degenerative joint disease.  

The veteran was afforded a VA examination in connection with 
his claim for service connection for a low back disorder in 
June 2003.  It was noted that his claims file was reviewed in 
connection with the examination.  The veteran reported that 
he was involved in a motor vehicle accident in 1968, just 
prior to his period of active duty.  He stated that he 
injured his back at that time but recovered completely upon 
service entry and was able to complete basic training without 
problems.  He said that he began having low back pain after 
he "slipped down a hatch" in October 1969 while in Vietnam.  
He said that he later visited the medic frequently for 
exacerbations of low back pain.  The veteran related that he 
currently had pain in the lumbosacral spine which was 
exacerbated by cold/damp weather, driving, lifting, bending 
or sitting.  The diagnosis was multiple level degenerative 
joint disease, lumbosacral spine.  The examiner indicated 
that the veteran had arthritis throughout his body, including 
his hips, knees and lumbosacral spine.  The examiner stated 
that he could not with certainty say that the veteran's 
current low back disability arose solely from his military 
experience.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

In this case, the Board notes that the veteran was treated on 
several occasions during service for low back complaints.  
While the veteran has admitted that he injured his back prior 
to his service entry in 1968, he reports that he recovered 
completely from the injury.  In fact, no mention of any 
findings related to the back are contained in the service 
entrance medical reports or records from the early part of 
the veteran's service.  Post-service medical records note a 
chronic disability of the lumbosacral spine and examiners 
have noted the veteran's reports of an injury during service.  

The June 2003 examiner, noted that the veteran had 
degenerative joint disease of the lumbosacral spine but could 
not "with certainty" attribute the current low back 
disability solely to service.  However, service connection 
does not require certainty, but only that the evidence be in 
equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
history of treatment for back complaints in service, the 
continuity of symptomatology, and the examiner's opinion 
(which can be read as suggesting that at least part of the 
current back disability was attributable to service) all 
place the evidence in at least equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board grants 
service connection for a low back disability, namely 
arthritis.  



ORDER

Service connection for a low back disability, arthritis, is 
granted.  


REMAND

On entrance examination in December 1967, the veteran had 
hearing loss in both ears as defined in 38 C.F.R. § 3.385 
(2003).  He was diagnosed as having mild high frequency 
hearing loss.  On separation examination in February 1970, 
defective bilateral hearing loss was again noted.  

In September 1999, a VA audiology examination was conducted 
in connection with the veteran's claim for service connection 
for bilateral hearing loss and tinnitus.  It was reported 
that the claims file had been reviewed, but that there were 
no previous audiograms for review.  The veteran reported a 
history of military noise exposure as well as civilian noise 
exposure.  He indicated that he experienced bilateral 
constant ringing tinnitus, which he stated began in 1970.  
The diagnosis was bilateral mild to moderately severe 
sensorineural hearing loss and bilateral tinnitus.  The 
examiner indicated that given the fact that the veteran's 
hearing was never adequately tested prior to discharge, it 
was at least as likely as not that his hearing loss began in 
the military and may have worsened as a civilian.  The 
examiner also noted that his tinnitus was at least as likely 
as not related to his sensorineural hearing loss and noise 
exposure.  

The examiner apparently did not consider the audiograms in 
the service medical records.

With regard to the claim for service connection for PTSD, the 
record contains current diagnoses of that disorder with 
opinions attributing the disorder to service.  The veteran 
has reported that his stressor consists of his having 
witnessed the deaths of soldiers that were dropped off from 
his ship in connection with amphibious assaults.  The record 
shows that the veteran's ship off loaded soldiers who became 
involved in combat, but does not show that the combat was 
visible from the ship.

In pertinent part, the Board notes that the Veterans Claims 
Assistance Act of 2000 and the regulations, provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The duty 
to assist also includes conducting a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Id.  38 U.S.C.A. § 5103A(d)) (West 
2002).  In view of this, and so as to comply with the VCAA, a 
medical opinion must be obtained that is based on a review of 
all available medical records.  Thus, the Board concludes 
that the veteran should be afforded an additional VA 
audiology examination to determine the nature and etiology of 
his bilateral hearing loss and tinnitus, in conjunction with 
a complete review of his claims file.  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in correspondence dated in May and June 
2003.  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) and limited the 
appellant's time for response to 30 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  RO should request that the veteran 
provide the approximate dates on which he 
witnessed soldiers being killed.  The RO 
should then contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), or other appropriate 
agencies, and request any information 
that would support the veteran's report 
that he witnessed the deaths of soldiers 
that had been off loaded from the U.S.S. 
Valley Forge during service off Vietnam 
from December 1968 to December 1969.

The veteran should be afforded a VA 
audiology examination to determine the 
exact nature, extent and etiology of 
bilateral hearing loss and tinnitus.   
The claims folder should be made 
available to the examiner for review 
before the examination.  Any tests or 
studies deemed appropriate by the 
examiner to make this determination 
should be undertaken.  The examiners 
should be asked to review the evidence 
contained in the claims file, along with 
a copy of this REMAND, and provide 
opinions as to whether it is at least as 
likely as not that the veteran's hearing 
loss and tinnitus either had their onset 
in or were permanently worsened by active 
service.  The examiner should interpret 
audiometric findings from the veteran's 
December 1967 service entrance 
examination as well as the February 1970 
service separation examination.  The 
examiner should also comment on the 
opinion offered by the September 1999 VA 
audiology examiner.  All findings should 
be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  

3.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



